DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Recitation of US 17/628,076 and 17/634,396 has been removed from PTO SB 08a of the IDS filed 02/28/2022 because the referenced the referenced documents are not published documents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-45 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because the applicants use inconsistent designation of the recited steps in the claims. In some instances the steps are referenced by roman numbers with period, in the other instances by roman numbers without period. As a result it is not clear whether or not the roman number with the period 
The applicants are again cordially encouraged to use consistent terminology in the claims to avoid confusion.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-29,31-38,44-45 and 47  is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 2015/0252511).
Roberts et al teach a method for treating soiled substrates.
The method comprises rotating a composition as claimed, separating particles from the substrate, rinsing substrate, spin drying substrates.
Roberts et al teach particles as claimed.
Roberts et al teach G force as claimed.
Roberts et al teach repeating alternating the steps.
The claimed sequences of the steps recited by the dependent claims are readable on the sequences disclosed by Roberts et al or obvious over the sequences disclosed by Roberts et al.
Roberts et al teach acceleration and deceleration of the rotation.
Roberts et al teach treating of textile substrates.
Roberts et al teach the separation time as claimed.
The duration of separation, rinsing steps disclosed by Roberts et al is the same as claimed.

Roberts et al do not specifically teach that during separation step the rotation for at least one first and second time periods is no longer than 60 seconds.
However, since the claims are written in the open language “comprising” and do not exclude any other steps and since the second time period is merely defined by the force been equal or more than 1G the first period of acceleration above 1G in the method of Roberts et al up to 10G will be readable on the claimed second period. 
It would have been obvious to an ordinary artisan at the time the invention was filed to find the duration needed to achieve the required rpm in the method of Roberts et al by routine experimentation depending from the specifics of the equipment used.
Further, the claims do not require any stopping or interruption between the repeating steps. The claims do not exclude the repeating steps been conducted one after another without interruption. 
The steps with the specific duration in Roberts et al can be considered as a combination of the repeating steps with a shorter duration, which are repeated several times and follow each other without interruption.
The claims are not limited to any specific sequence wherein the first period, which is no longer than 60 seconds, is immediately followed by the second period, which is no longer than 60 seconds, and which is immediately followed by the second period, which is no longer than 60 seconds, and which is immediately followed by the second period, which is no longer than 60 seconds, etc.

Roberts et al exemplify time periods with a centripetal G force of <1 G and  >1 G being about 2 minutes. Such is obviously readable on the repeating first time periods follow each other and repeating second periods follow each other, wherein the total duration of the shorter steps (with duration less than 60 seconds) is about 2 minutes as disclosed by Roberts et al.
Roberts et al do not specifically recite the duration of the rinsing as claimed.
However, it would have been obvious to find an optimum duration of rinsing in the method of Roberts et al by routine experimentation depending from the equipment used, substrates to be treated and specifics of chemicals used.
Roberts et al do not specifically teach repeating of the periods 5 and 10 times, but they teach that the steps can be repeated as often as desired. They also teach that typically the steps are repeated 3 times.  
It would have been obvious to an ordinary artisan to repeated the disclosed steps in the method of Roberts et al any desired times depending from the specifics of the application, since Roberts et al teach repeating of the steps as often as desired.
Roberts et al do not specify the time of the increasing/decreasing for the RPM/G.

Roberts et al do not specifically teach the percentage of the duration of the rinsing and separation steps.
However, it would have been obvious to an ordinary artisan at time the invention was filed to find a needed duration by routine experimentation, since Roberts et al teach that the steps can be repeated as often as desired.
 
Claims 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 2015/0252511) in view of Wells et al (US 2018/0127914).
Roberts et al as applied above teaches a method as claimed except for the specific recitation of the clockwise and anti-clockwise rotation.
However, Wells et al teach that it was known to provide clockwise and anti-clockwise rotation during separation steps and teach benefits of such.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide clockwise and anti-clockwise rotation during separation steps in the method of Roberts et al since Wells et al teach such as known and beneficial.
It would have also been obvious to an ordinary artisan at the time the invention was filed to find the duration of such rotation by routine experimentation depending from the specifics of the application.
. 
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
The applicants amended claims and allege that in Roberts et al both rotation times greater than 60 seconds. The applicants state that in Roberts et al both rotation times are 2 minutes.
The applicants further argue that the person skilled in the art would have no reason to reduce the duration of the second period from 2 minutes or to repeat the second period at least two times.
It appears that the applicants’ arguments are more specific than the claims.
The claims do not require any stopping or interruption between the repeating steps. The claims do not exclude the repeating steps been conducted one after another without interruption. 
The steps with the duration of 2 minutes in Roberts et al can be considered as a combination of the repeating steps with a shorter duration, which are repeated several times and follow each other without interruption.
The claims are not limited to any specific sequence wherein the first period, which is no longer than 60 seconds, is immediately followed by the second period, which is no longer than 60 seconds, and which is immediately followed by 
The claims merely require “during the separation step ii the composition is rotated for a first time period at a centripetal G force of <1 G and for a second time period at a centripetal force of >1 G and at least one of the first and second time periods is no longer than 60 seconds, and wherein the first and second time periods are each repeated at least 2 times in the separation step ii.”
Such is readable on what is disclosed by Roberts et al considering that the repeating first time periods follow each other and repeating second periods follow each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711